Buhannic v Tradingscreen, Inc. (2019 NY Slip Op 08159)





Buhannic v Tradingscreen, Inc.


2019 NY Slip Op 08159


Decided on November 12, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2019

Gische, J.P., Tom, Kapnick, Kern, Moulton, JJ.


653624/16 -7543

[*1]10298 & Philippe Buhannic, et al., Plaintiffs-Appellants,
vTradingscreen, Inc., et al., Defendants-Respondents. 
[And Other Actions]


Philippe Buhannic, appellant pro se.
Morgan. Lewis & Bockius LLP, New York (John M. Vassos Of counsel), for respondents.

Appeal from order, Supreme Court, New York County (Marcy S. Friedman, J.), entered June 8, 2018, which denied plaintiffs' motion to release the bond securing a preliminary injunction, denied plaintiffs' motion to compel discovery, denied plaintiffs' motion seeking leave to serve a proposed second amended complaint, denied plaintiff's motion seeking an expedited hearing, an enlargement of the March 2, 2017 preliminary injunction, and a declaration of contempt, and ruled that the court would grant defendants' motion to seal at an unspecified time in the future, dismissed, without costs as moot.
This action was dismissed with prejudice by order entered on
or about September 18, 2019, rendering this appeal moot (see Matter of Anonymous v New York City Health & Hosps. Corp. , 70 NY2d 972 [1988]).
M-7543  Philippe Buhannic v Tradingscreen, Inc. 
Motion to dismiss appeal denied as academic.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 12, 2019
CLERK